DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Original claims 2-30 are cancelled, with claim 1 currently amended and new claims 31-51 entered. Updated examination, reply to arguments and rejections are presented below. Applicant’s originally elected tocilizumab as the species of treatment modality, and therefore newly added claims 46-51 are withdrawn as being directed to a non-elected treatment modality which does not incorporate tocilizumab.
	Claims 1 and 31-45 are under examination.
Claim Rejections/Reply to Arguments - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 31- 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The application describes the method for treating the relapsed or refractory diffuse large cell B cell lymphoma with the autologous 
It is not clear that “FDA approval” is indicative of the patentability of the claimed method as described. 
Converting the INN naming nomenclature to an exact sequence so as to be a reproducible subject of the public record which can be utilized in the future does not appear to be a simple matter for one of ordinary skill in the art.
The reference of Kochenderfer cited in the reply to non-final appears to disclose 2 separate recombinant vectors which encode the chimeric antigen receptors that bind to CD19. The specification (0040) describes multiple unique embodiments of the chimeric antigen receptor which recognizes CD19. It is not apparent from the specification (0040) which of the options are designated as the “Axicabtagene 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 31-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim 1 recites that if CRS grade 2 is observed one administers tocilizumab and dexamethasone 10mg once daily. However citing table 1 and table 2 of the specification the administration of dexamethasone 10mg IV every 6 hours is only performed if there is no improvement in the CRS symptoms within 24 Hours of the administration of doses of tocilizumab. Additionally the dosing of the dexamethasone is that utilized for the treatment of CRS grade 2 which is disclosed as dexamethasone 10mg IV every 6H not once daily as claimed. 
Similarly the claim 40 describes that for any grade CRS with neurological symptoms grade 2 observed one administers dexamethasone 10mg IV four times a day whereas the treatment for grade 2 CRS is disclosed (table 1, table 2) as dexamethasone 10mg IV every 6 hours (q6H) which is not of the same definitive scope as dexamethasone 10mg four times a day for instance. Additionally this treatment is only administered if there is no improvement after 24 hours of treatment with tocilizumab, not concurrently as is instantly claimed in claim 40 for instance. The claim 41 claims that one administers methylprednisolone 1000mg IV if neurologic toxicities are encountered grade 3, however it is only disclosed (table 2, 1) that the grade 2 CRS treatment protocol is followed which does not have this limitation with the additional limitation that   dexamethasone is concurrently administered with tocilizumab (substitution of methylprednisolone is a grade 3 CRS limitation). Similarly claim 42 describes administration of methylprednisolone 1000 mg IV 2 times a day if neurological toxicity of grade 4 are observed with CRS, whereas the disclosed treatment would be 1000mg 1x a day (table 2 “grade 4”). As there is not support for these additional dosing regimens one would conclude that applicant was not in possession of the invention as is instantly claimed. 

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 31, 32, 37, 40, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (Molecular Therapy Volume 24 supplement 1, May 2016 –number 745.) and further in view of Lee et al (Blood July 10, 2014 volume 124 number 2 p188-194). Amended Instant claim 1 is directed to a treatment method of DLBCL (diffuse large B-cell lymphoma) utilizing a particular chimeric antigen receptor T cell product described as axicabtagene ciloleucel. The disclosure of Locke et al describes preliminary results of the ZUMA-1 trial in which subjects (1-7) diagnosed with DLBCL, some of which are previously treated and are refractory to 2nd line conventional treatment for the disease are subsequently treated (subjects 2, 3, 7) with a CD19 directed chimeric antigen receptor therapy described as KTE-C19 which is the precursor name for the product axicabtagene ciloleucel.  The dose for the modified cells is described as a target dose of 2 x 10^6 cells/kg of body weight with a minimum of 1 x 10^6 cells/kg. With respect to the added claim elements (a), monitoring of the subject for the cytokine release syndrome, and (b) treating the subject with tocilizumab and steroids if CRS is detected, the disclosure of Locke describes that subjects were treated for emergent CRS with tocilizumab and systemic steroids. or alternatively dexamethasone at a dose of 10mg max (0.5mg/kg) and should be tailored to the individual patient by the physician (p193, paragraph 2). It would therefore be obvious to utilize the disclosed specific dose/grade of CRS as disclosed in Lee in combination with the disclosure of Locke et al to arrive at the instantly claimed parameters for treatment of emergent CRS in subjects treated with an autologous derived CD19 directed chimeric antigen receptor bearing T cell preparation as is claimed instantly in claim 1.  With respect to claim 37 the adverse reaction is CRS. 
Applicant is made aware that the additional steps introduced into the amended claim 1 as step (b) (i) are considered optional steps of the disclosure in which case the disclosure of Locke et al. would make obvious the claimed method. The recitation of “if” in step (b)(i) is a 
With respect to the claim 31 and 32, Locke describes that the patients exhibiting the CRS including grade 3 CRS were treated with the tocilizumab and systemic corticosteroids.  The disclosure of Lee et al. additionally describes that patients experiencing grade 3 CRS should be treated with immunosuppressive agents with the goal of preventing progression of the CRS to life threatening grade 4 CRS (p192 para 1).  This treatment protocol includes the use of tocilizumab as first line treatment and the optional inclusion of corticosteroids including the methylprednisolone (figure 2 “grade 3, grade 4”).  The disclosure of Lee describes the appropriate dosing of the tocilizumab as indicated above, and also discloses that it can optionally be repeated if improvement does not occur, i.e.  “as needed”, see page 192).  Lee also teaches the dose of corticosteroids as a secondary agent should be tailored to the individual patient, with a commonly used initial dose of 1-2mg/kg/day (p193 para 2 and p 189 case 2).  Therefore with respect to the instantly claimed parameters for the treatment of the CRS grade 3 and grade 4 it is found that treatment with tocilizumab “as needed” every 8 hours, and administration of the methylprednisolone at a higher dose as needed for very severe, grade 4 cases, would be obvious considering the disclosure of Lee, and a matter of routine 
In regards to claim 40 the disclosure of Locke illustrates that patients receiving the KTE-C19 treatment are susceptible to neurotoxic events (encephalopathy Grade 3 or Grade 4, patients 1, 7 respectively) and that these adverse events were treated with the supportive care, tocilizumab and systemic steroids. The particular doses are not described by the disclosure of Locke. However as described above the standard treatment of the CRS syndrome is the tocilizumab at the claimed dosing regimen as described by Lee . The disclosure of Lee et al describes (p193 paragraph 2) dexamethasone for treating CRS with neurological symptoms at up to 10mg/dose and optimizing the timing of administration of each dose would be a routine procedure to one of ordinary skill in the art for symptomatic relief. This treatment combination would be utilized for the dual purpose of controlling the increased IL-6 production which is characterized as etiological for the CRS syndrome and may be also involved in the associated adverse neurological symptoms as well as symptomatically treating the clinical neurological symptoms.  With respect to claim 43 the disclosure describes the treatment of both CRS and neurological toxicities as described above.
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Locke and Lee as applied to claim 40 above, and further in view of Gust et al (Cancer Discovery Published Online First October 12, 2017 pp1405-1419).  The disclosure of Locke and Lee make obvious all the limitations of the claim 40 as described above but do not particularly describe the use of methylprednisolone as opposed to dexamethasone in neurologic adverse events. The disclosure of Gust (p1407) describes that a patient with the severe neurotoxicity received the . 
Claims 33, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Locke and Lee as applied to claim 1 above, and further in view of Park (Molecular Therapy volume 15 no 4, April 2007, p825-833). The disclosure of Locke and Lee provide all the limitations of the claim 1 as detailed above. Park et al further describes the infusion protocol for a chimeric antigen receptor T cell therapy. Park describes (p832”adoptive transfer of cytolytic T  lymphocyte clones “) that autologous T cells comprising the CAR of interest were re-suspended in 100ml of solution containing human serum albumin (2%) in a clinical re-infusion bag and reinfused over 30 minutes with the bag mixed every 5 minutes. It would be therefore be obvious to one of ordinary skill in the art at the time of filing to utilize the disclosed successful infusion protocol of Park et al to reinfuse the instantly claimed cells for the purpose of the convenience of utilizing a previously clinically vetted successful protocol. 
36 is rejected under 35 U.S.C. 103 as being unpatentable over Locke and Lee as applied to claim 1 above, and further in view of Lu et al. (Human Gene Therapy Methods Volume 27 number 6 pp209-218). Lu et al describe production of a chimeric antigen receptor cell product for infusion which comprises albumin at an amount of approximately 2.5% final (a solution containing 0.9% saline and 5% HSA is diluted 1 :1) and DMSO (Cryostor10 is a freezing media which contains as an ingredient DMSO). It is obvious to utilize the It is obvious to utilize the teachings of Park and Locke in addition to those of Lu which teaches rather than direct infusion of chimeric antigen receptor modified cells one may freeze a prepared cell suspension in a bag for the purpose of allowing all the conveniences of a frozen cell product such as time and space separated cell preparation and infusion protocols. The suspension would therefore then contain DMSO as a component when infused.
Claims 38 and 39, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Locke and Lee as applied to claim 1 above, and further in view of June et al (US20150202286A1). Claims 38 and 39 describe monitoring for signs of cytokine release syndrome daily for about 7 days after infusion of the therapeutic CAR-T product through the detection of cytokines and chemokines. June et al describe a CD19 directed chimeric antigen receptor T cell therapy for malignancies that may express the CD19 molecule such as DLBCL (0129). It is described that the malignancy may be refractory or resistant to conventional chemotherapy treatment modalities (0031). Subjects who received the chimeric antigen therapy were monitored daily for the levels of various cytokines including interleukin-6 for at least 7 days post therapeutic infusion and subsequently treated for emergent symptoms of the cytokine release syndrome (CRS) with tocilizumab and or a corticosteroid (for instance figure . 
Response to Arguments 35 USC §102, §103
The reply to arguments with respect to the previous §112 rejections are presented above in conjunction with current rejections. 
With respect to previous §102 rejections of claims (1) and other currently cancelled claims over June et al , and also Locke et al, the claim amendments to claim 1 and entry of new claims 31-51 including the independent claim 40 render the previous rejections moot and these are therefore withdrawn as applied to previously pending claim 1. 
	With respect to the §103 rejections of record applicant provides a number of points traversing the non-final rejections of record. As a number of the pending claims have been cancelled, and an amended claim 1 entered, with independent claims 40 entered, and new dependent claims entered as well the arguments will be addressed with respect to currently pending claims and the arguments presented above. 
	In an initial argument applicant describes that incorporation of the limitation of the neurological toxicities into the claim 40 and dependent claims renders the previous rejections moot. With respect to this argument applicant is directed to the present rejections presented above, the additional reference of Gust et al., and the extensive discussion and reference to the predominance of neurological adverse events in the references of both Locke and Lee and Gust, with specific treatment protocols disclosed as described above. 
	Applicant in additional arguments describes that the claimed treatment modalities are not the result of routine experimentation since it is not routine for clinicians to change 
	Applicant additionally claims that the claimed methods have unexpected results but provides no evidence as to what the results are, or how they are unexpected when considered in the light of the cited prior art references.  A showing of unexpected results must be based on evidence, not argument or speculation.  See MPEP 2145.	
Applicant argues that the claimed methods provide unexpected results that are not differences in degree but differences in kind.  This argument is not convincing since no evidence of unexpected results have been provided. 
Conclusion
Summary: No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644